 



Exhibit 10.2
November 20, 2007                    
Global Consumer Acquisition Corp.
1370 Avenue of the Americas, 28th Floor
New York, New York 10019
     Re: Initial Public Offering of Global Consumer Acquisition Corp.
Ladies and Gentlemen:
     This letter is being delivered to you in connection with the initial public
offering (the “IPO”) of the securities of Global Consumer Acquisition Corp. (the
“Company”) pursuant to the Registration Statement (as defined below). Certain
capitalized terms used herein are defined in paragraph 13 hereof.
     In order to induce the Company to proceed with the IPO, and in recognition
of the benefit that such IPO will confer upon the undersigned as a stockholder
of the Company, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the undersigned hereby agrees with
the Company as follows:
     1. If the Company solicits approval of its stockholders of a Business
Combination, the undersigned will vote all Insider Shares owned by the
undersigned in accordance with the majority of the votes cast by the holders of
the IPO Shares.
     2. In the event that the underwriters of the IPO do not exercise their
over-allotment option in full as described in the prospectus (the “Prospectus”)
contained in the Registration Statement, the undersigned agrees that a certain
amount of the Insider Shares owned by the undersigned as set forth opposite his,
her or its name on Schedule A attached hereto (or a pro rata portion thereof, in
the event the over-allotment option is partially exercised) will be redeemed by
the Company at a price of $0.001 per share, and will take all such actions
necessary to effect such redemption. In connection with the foregoing, the
undersigned acknowledges that the certificate or certificates representing the
Insider Shares owned by the undersigned is or are being held by the Company and
agrees to authorize the officers of the Company and their designee to cancel
such certificate or certificates and reissue a new certificate or certificates
representing the number of Insider Shares to be owned by the undersigned after
the redemption as set forth opposite his, her or its name on Schedule A attached
hereto.
     3. The undersigned agrees that during the period specified below (the
“Lock-Up Period”), the undersigned will not offer, sell, contract to sell,
pledge, grant any option to purchase, make any short sale or otherwise dispose
of, directly or indirectly, any Insider Shares

 



--------------------------------------------------------------------------------



 



Insider Warrants owned directly by the undersigned (including holding as a
custodian) or with respect to each of which the undersigned has beneficial
ownership as defined by the rules and regulations of the Securities and Exchange
Commission (collectively the “Undersigned’s Shares”).
     The foregoing restriction is expressly agreed to preclude the undersigned
or any affiliate of the undersigned from engaging in any hedging or other
transaction which is designed to or which reasonably could be expected to lead
to or result in a sale or disposition of the Undersigned’s Shares even if the
Undersigned’s Shares would be disposed of by someone other than the undersigned.
Such prohibited hedging or other transactions would include, without limitation,
any short sale or any purchase, sale or grant of any right (including, without
limitation, any put or call option) with respect to any of the Undersigned’s
Shares or with respect to any security that includes, relates to, or derives any
significant part of its value from the Undersigned’s Shares.
     Notwithstanding the foregoing, during the Lock-Up Period the undersigned
may transfer all or a portion of the Undersigned’s Shares (i) as a bona fide
gift or gifts, provided that the donee or donees thereof agree to be bound by
the restrictions set forth herein or (ii) to any trust for the direct or
indirect benefit of the undersigned or the immediate family of the undersigned,
provided that the trustee of the trust agrees to be bound by the restrictions
set forth herein, and provided further that any such transfer shall not involve
a disposition for value. For purposes hereof, “immediate family” shall mean any
relationship by blood, marriage or adoption, not more remote than first cousin.
In addition, notwithstanding the foregoing, if the undersigned is a Hayground
Cove Entity, the undersigned may (a) transfer the Undersigned’s Shares to any of
the funds and accounts of Hayground Cove Asset Management LLC, which transfers
will (i) take place monthly contingent upon the capital movements of such funds
and accounts and (ii) be structured as purchases and sales for such funds and
accounts, and (b) distribute the Undersigned’s Shares to any investors in the
undersigned or any other Hayground Cove Entity, any wholly owned subsidiary,
partner, member or affiliate of the undersigned; provided, however, that any
such distribution to an investor may be made only upon such investor’s written
agreement to be bound by the terms of this paragraph 3.
     The Lock-Up Period will commence on the date of the consummation of the IPO
and continue (a) for a period of 180 days after the closing date of a Business
Combination with respect to any Insider Shares or (b) until the closing date of
a Business Combination with respect to any Insider Warrants.
     The undersigned agrees and consents to the entry of stop transfer
instructions with the Company’s transfer agent and registrar against the
transfer of the Undersigned’s Shares except in compliance with the foregoing
restrictions.
     The undersigned understands and agrees that this paragraph 3 is irrevocable
and shall be binding upon the undersigned’s heirs, legal representatives,
successors, and assigns.
     This paragraph 3 is intended to create a third party beneficiary rights on
behalf of each of the underwriters of the IPO and no provisions hereof may be
amended or waived without the prior written consent of each of the underwriters
of the IPO.

- 2 -



--------------------------------------------------------------------------------



 



     4. The undersigned acknowledges that it has read the Prospectus and
understands that the Company has established the Trust Account with the net
proceeds of the IPO and the insider private placement of Insider Warrants for
the benefit of the public stockholders and that the Company may disburse monies
from the Trust Account only (i) to the public stockholders in the event of the
conversion of their shares or the liquidation of the Company or (ii) to the
Company after it consummates an initial Business Combination described in the
Prospectus, and hereby agrees that he, she or it does not have any right, title,
interest or claim of any kind in or to any monies in the Trust Account (each a
“Claim”) and hereby waives any Claim it may have in the future as a result of,
or arising out of, the Undersigned’s Shares or any negotiations, contracts or
agreements with the Company, and will not seek recourse against the Trust
Account for any reason whatsoever.
     5. If the undersigned is Hayground Cove Asset Management LLC, then, in the
event of the liquidation of the Trust Account, the undersigned agrees to
indemnify and hold harmless the Trust Account from and against all debts and
obligations of the Company and/or the Trust Account to, and all claims against
the Company and/or the Trust Account by, (i) any third party for services
rendered, products sold or financing provided to the Company or (ii) by any
potential business target of the Company or any affiliate of any such potential
business target (whether or not the Company has entered into an acquisition
agreement with such potential business target or any affiliate of such potential
business target), but in each case only to the extent that such debts,
obligations and claims actually reduce the aggregate amount of funds in, or
distributable (or distributed) to the stockholders of the Company from, the
Trust Account and only if such third party, potential business target or
affiliate of such potential business target has not executed a legal, valid and
binding agreement which is enforceable by the Company and pursuant to which such
third party, potential business target or affiliate of such potential business
target has legally and validly waived such debts and obligations of, and such
claims against, the Company and the Trust Account. The undersigned will have the
right to defend against any such claim with counsel of its choice reasonably
satisfactory to the Company if, within 15 days following written receipt of
notice of the claim to the undersigned, the undersigned notifies the Company in
writing that the undersigned will undertake such defense. To the extent required
to indemnify the Trust Account hereunder, the undersigned will pay any claims
for indemnification directly to the Trust Account. The Company shall use its
best efforts to enforce the undersigned’s indemnification obligations hereunder.
The undersigned authorizes any employer, financial institution, or consumer
credit reporting agency to release to the Company, Deutsche Bank Securities Inc.
and their legal representatives or agents (including any investigative search
firm) any information he or it may have about the undersigned’s background and
finances (“Information”), provided that the Information is used solely to
determine the truth and accuracy of the undersigned’s representations hereunder
and the disclosure in the Registration Statement and for no other purpose;
provided further that the Company and Deutsche Bank Securities Inc. shall use
best efforts to keep the Information confidential and shall not disclose the
Information to any other person or entity without the prior written consent of
the undersigned, unless such disclosure (i) is required by law or regulation or
requested in connection with a judicial proceeding or governmental investigation
or (ii) was disclosed in the Registration Statement. None of the Company,
Deutsche Bank Securities Inc. or their agents shall be violating the
undersigned’s right of privacy in any manner in requesting and obtaining the
Information and the undersigned hereby releases them from liability for any
damage whatsoever in that connection.

- 3 -



--------------------------------------------------------------------------------



 



     6. The undersigned authorizes any employer, financial institution, or
consumer credit reporting agency to release to the Company, Deutsche Bank
Securities Inc. and their legal representatives or agents (including any
investigative search firm) any information he or it may have about the
undersigned’s background and finances (“Information”), provided that the
Information is used solely to determine the truth and accuracy of the
undersigned’s representations hereunder and the disclosure in the Registration
Statement and for no other purpose; provided further that the Company and
Deutsche Bank Securities Inc. shall use best efforts to keep the Information
confidential and shall not disclose the Information to any other person or
entity without the prior written consent of the undersigned, unless such
disclosure (i) is required by law or regulation or requested in connection with
a judicial proceeding or governmental investigation or (ii) was disclosed in the
Registration Statement. None of the Company, Deutsche Bank Securities Inc. or
their agents shall be violating the undersigned’s right of privacy in any manner
in requesting and obtaining the Information and the undersigned hereby releases
them from liability for any damage whatsoever in that connection.
     7. None of the undersigned, any member of the family of the undersigned,
nor any Affiliate of the undersigned will be entitled to receive or accept from
the Company a finder’s fee, broker commission or any other compensation in the
event the undersigned, any member of the family of the undersigned or any
Affiliate of the undersigned originates a Business Combination.
     8. This letter agreement shall be binding on the Company and the
undersigned and the undersigned’s respective successors, heirs, personal
representatives and assigns. This letter agreement shall terminate on the
earlier of (i) the date upon which the Business Combination is consummated and
(ii) the date upon which the liquidation and distribution of the Trust Account
is completed, provided , that the following Sections shall survive such
termination: 5, 6, 7, 8, 9, 10, 11, 12, 13 and 14.
     9. This letter agreement shall be governed by and construed and enforced in
accordance with the laws of the State of New York, without giving effect to
conflict of law principles that would result in the application of the
substantive laws of another jurisdiction.
     10. Each of the Company and the undersigned hereby (i) agrees that any
action, proceeding or claim against him or it arising out of or relating in any
way to this letter agreement shall be brought and enforced in the courts of the
State of New York or the United States District Court for the Southern District
of New York, and irrevocably submits to such jurisdiction, which jurisdiction
shall be exclusive and (ii) waives any objection to such exclusive jurisdiction
and that such courts represent an inconvenient forum.
     11. Each party hereto hereby irrevocably and unconditionally waives the
right to a trial by jury in any action, suit, counterclaim or other proceeding
(whether based on contract, tort or otherwise) arising out of, connected with or
relating to this letter agreement.
     12. This letter agreement may be executed in several counterparts, each one
of which shall constitute an original, and together shall constitute but one
instrument.

- 4 -



--------------------------------------------------------------------------------



 



     13. As used herein:
     13.1 “Affiliate” shall have the meaning ascribed to it in Rule 12b-2 of the
General Rules and Regulations under the Securities Exchange Act of 1934, as
amended.
     13.2 “Business Combination” shall have the meaning set forth in the Amended
and Restated Articles of Incorporation of the Company.
     13.3 “Hayground Cove Entity” shall mean the each of the following entities:
Hayground Cove Asset Management LLC
Hayground Cove Institutional Partners LP
Hayground Cove Overseas Partners Ltd.
Hayground Cove Turbo Fund LP
Hayground Cove Turbo Fund Ltd. 
Hayground Cove Equity Market Neutral Fund LP
Hayground Cove Equity Market Neutral Fund Ltd. 
Hayground Cove Fund Management LLC
Hayground Cove Associates LP
Atlas Master Fund Ltd.
First New York Securities LLC
TE Hayground Cove Portfolio Ltd. 
Man Mac Lucendro 5B Limited
     13.4 “Insider” shall mean each of the following entities and natural
persons:
Hayground Cove Asset Management LLC
Hayground Cove Institutional Partners LP
Hayground Cove Overseas Partners Ltd.
Hayground Cove Turbo Fund LP
Hayground Cove Turbo Fund Ltd. 
Hayground Cove Equity Market Neutral Fund LP
Hayground Cove Equity Market Neutral Fund Ltd. 
TE Hayground Cove Portfolio Ltd. 
Man Mac Lucendro 5B Limited
Scott LaPorta
Marc Soloway
Andrew Nelson
Evan Wax
Laura Conover
Jennifer Albrecht
Tim Collins
Jonathan Hamel
Ingrid Kvam
Mira Cho
Robert Foresman

- 5 -



--------------------------------------------------------------------------------



 



Carl H. Hahn
Philip A. Marineau
Steven Westly
Banyan Tree Capital Limited
     13.5 “Insider Shares” shall mean all of the shares of Common Stock,
including the shares of Common Stock issuable upon the exercise of warrants
(other than the Insider Warrants) owned by an Insider prior to the IPO.
     13.6 “Insider Warrants” shall mean all of the warrants issued and sold by
the Company pursuant to that certain (1) Warrant Subscription Agreement by and
between the Company and Hayground Cove Asset Management LLC, dated July 19,
2007, and (2) Warrant Subscription Agreement by and between the Company and
Scott LaPorta, dated August 1, 2007.
     13.7 “IPO Shares” shall mean the shares of Common Stock comprising the
units issued in the Company’s IPO.
     13.8 “Registration Statement” shall mean the registration statement filed
by the Company on Form S-1 (No. 333-144799) with the Securities and Exchange
Commission on July 24, 2007, and any amendment or supplement thereto, in
connection with the IPO.
     13.9 “Trust Account” shall mean the trust account established pursuant to
the Trust Agreement, the amounts therein to be released only in the event of the
consummation of a Business Combination, a liquidation of the Company or as
otherwise permitted by the Trust Agreement.
     14. No term or provision of this letter agreement may be amended, changed,
waived altered or modified except by written instrument executed and delivered
by the undersigned and the Company.
     15. This letter constitutes the entire agreement and understanding among
the parties hereto in respect of the subject matter hereof, and supersedes all
prior agreements and understandings, both written and oral, among the parties
hereto with respect to the subject matter hereof, including the letter agreement
between the Company and the undersigned dated as of October 3, 2007.
[Remainder of page intentionally left blank]

- 6 -



--------------------------------------------------------------------------------



 



Exhibit 10.2

                  Sincerely,    
 
           
 
  By:    /s/ Jason N. Ader
 
   
 
  Name:   Jason N. Ader    
 
  Title:   Sole Member    

          Accepted and agreed:    
 
        GLOBAL CONSUMER ACQUISITION CORP.    
 
       
By:
   /s/ Scott LaPorta
 
   
Name:
  Scott LaPorta    
Title:
  President and Chief Executive Officer    

 